Citation Nr: 1648218	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-00 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran asserts that he suffers from bilateral hearing loss and tinnitus as a result of his military service.  See, e.g., the Veteran's claim dated November 2010.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

Initially, an inquiry conducted by the RO indicated that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 2010.  However, no such records have been requested or obtained.  As such, these claims must be remanded in order to obtain the Veteran's potentially pertinent SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist includes obtaining records from SSA when potentially relevant).

With respect to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran contends that he was primarily exposed to machine gun, pistol, rifle, and grenade noise during his military service, but also had frequent exposure to missile testing in guarded areas.  See, e.g., the VA examination dated July 2011 and the Veteran's VA Form 9 dated January 2013.  He was afforded a VA audiology examination in July 2011, at which time a diagnosis of bilateral sensorineural hearing loss sufficient for VA purposes was established.  A diagnosis of tinnitus was also indicated.  As to the question of nexus, the examiner stated that the September 2005 Institute of Medicine Report on Noise Exposure in the Military "concluded that based on current knowledge [noise-induced hearing loss] occurs immediately, i.e., there is no scientific support for delayed onset [noise-induced hearing loss] weeks, months, or years after the exposure event."  The examiner also cited the Noise Manual, which indicated that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  The examiner then stated, "as his hearing was [within normal limits, bilaterally] . . . at separation, it is my clinical opinion that this Veteran's hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of . . . in-service noise exposure."  The examiner stated that the Veteran's bilateral hearing loss and tinnitus were more likely due to other etiologies including aging, occupational noise exposure, hypertension, diabetes, and use of potentially ototoxic medication."

Significantly, the July 2011 VA examiner's opinion was based primarily on the absence of hearing loss documented upon separation.  To this end, the lack of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim).  Moreover, in the November 2016 Written Brief Presentation, the Veteran's representative noted that the Veteran's service treatment records show evidence of a slight fluctuation in hearing on entrance and separation exam.  To this end, the Veteran's representative asserted that the VA examiner failed to consider/address more recent research involving hearing loss and auditory hair cell damage.  The Veteran's representative cited the following article, "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of Misspent Youth," by Kujawa SG, Liberman MC in the Journal of Neuroscience 2006; 26:2115-2123.

In light of the assertions by the Veteran's representative and the recently cited medical treatise evidence, the Board finds that a new VA medical opinion is necessary to determine whether the Veteran's bilateral hearing loss and tinnitus are related to his military service.  The examiner should address the Veteran's in-service noise exposure during active duty and his competent reports of hearing loss and tinnitus symptomatology. 

In addition, the instructions provided by the AOJ for the July 2011 VA examination referenced a June 30, 2001 VA treatment record, which documented the Veteran's complaints of hearing loss and tinnitus.  However, the Veteran's VA treatment records prior to February 2009 have not been associated with the record.  As such, upon remand, the Veteran's VA treatment records, including the June 2001 record and any VA treatment records prior to February 2009 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility prior to February 2009, including the June 30, 2001 VA treatment record referenced above, as well as any VA treatment records dated from October 2012.  All such available documents should be associated with the claims file.

3. Arrange for the claims file to be forwarded to a VA audiologist for review and an advisory medical opinion as to the etiology of the claimed bilateral hearing loss and tinnitus.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss and tinnitus had their onset in service or are otherwise related to the Veteran's military service, to include the claimed in-service noise exposure.  In rendering his/her opinion, the audiologist should address the Journal of Neuroscience article referenced above.

The audiologist is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The audiologist is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

Should the audiologist decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

The audiologist must provide a rationale for each opinion given.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

